Citation Nr: 0825875	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle injury and, if so, whether service connection is 
warranted.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hearing 
loss disability and, if so, whether service connection is 
warranted.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Waco, Texas, which denied a petition to reopen a claim for 
service connection for residuals of a right ankle fracture, 
reopened and denied a claim for service connection for 
bilateral hearing loss, and denied a claim for service 
connection for tinnitus.  

Notwithstanding the RO's decision to reopen the previously 
disallowed claim for service connection for bilateral hearing 
loss, the Board must adjudicate the issue of new and material 
evidence in the first instance because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

Subsequent to the issuance of the October 2006 Statement of 
the Case (SOC), the veteran's representative submitted 
additional evidence which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence.  As such, the Board may 
consider the appeal.  38 C.F.R. § 20.1304.




FINDINGS OF FACT

1. An unappealed RO rating decision dated in July 1994, of 
which the veteran was notified in the same month, denied the 
veteran's claims for service connection for residuals of a 
right ankle injury and a bilateral hearing loss disability.

2. Additional evidence received since the July 1994 decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for residuals of a right ankle injury.

3. The preponderance of the evidence does not establish that 
the veteran currently has residuals of a right ankle injury 
in service to include a calcaneal spur.

4. Additional evidence received since the July 1994 decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a bilateral hearing loss disability.

5. The preponderance of the evidence does not establish that 
the veteran's bilateral hearing loss disability had its onset 
in service, manifested within one year of service separation, 
or is otherwise related to his active military service.  

6. The preponderance of the evidence does not establish that 
the veteran's tinnitus had its onset in service or is 
otherwise related to his active military service.  


CONCLUSIONS OF LAW

1. The July 1994 rating decision denying claims for service 
connection for residuals of a right ankle injury and a 
bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a right 
ankle injury has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3. Residuals of a right ankle injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4. New and material evidence to reopen the claim of 
entitlement to service connection for a bilateral hearing 
loss disability has been received, and therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

5. The veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).

6. The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

As to the veteran's petition to reopen his claims for service 
connection for residuals of a right ankle injury and 
bilateral hearing loss, reopening has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on the petition to reopen is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

As to the claims for service connection, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the 
claim; (2)  that VA will seek to provide; (3)  that the 
claimant is expected to provide; and (4)  request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless. 

Prior to the initial adjudication of the veteran's claims, 
the July 2005 letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequent to the issuance of 
this letter, the veteran's claims were readjudicated in an 
October 2006 Statement of the Case (SOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield IV, at 1323; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded a VA examination in May 2006 
to obtain an opinion as to whether his hearing loss and 
tinnitus can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

Concerning the veteran's right ankle, the Board finds that an 
opinion is not needed on this claim because the preponderance 
of the evidence is against the conclusion that his right 
ankle pain is associated with his military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The veteran contends that he has right ankle pain and hearing 
loss as a result of service.  He previously filed a claims 
for service connection for residuals of a right ankle injury 
and a bilateral hearing loss disability.  These claims were 
denied by the RO in an unappealed July 1994 rating decision.  
This decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a)  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Right Ankle

The July 1994 rating decision denied the veteran's claim for 
service connection for residuals of a right ankle injury 
because a right ankle injury sustained in service was shown 
to be a temporary condition which resolved with treatment and 
because there was no evidence of a chronic right ankle 
disability at service separation.  In order for the claim to 
be reopened, the veteran must have submitted evidence 
indicating he has a current disability that is attributable 
to his in-service ankle injury or is otherwise related to 
service.  

Since the July 1994 rating decision, the veteran has 
submitted a personal statement and various VA and private 
medical records.  VA treatment notes show that the veteran 
was treated for right ankle pain in August 2005.  The veteran 
complained that his chronic right ankle pain was worsening 
and getting stiffer.  He also indicated that he saw a 
podiatrist for the ankle problem and that he used to take 
Celebrex but was now on ASA only.  It was further reported 
that his ankle pain was the result of an ankle fracture he 
had suffered in service.  In addition, x-rays of the right 
foot were taken.  Based on these x-rays, the radiologist 
observed one small oval well-corticated bony density 
projecting laterally to the base of the proximal phalanx of 
the great toe.  The radiologist noted that this finding may 
be related to the given history of prior trauma and that no 
other significant bone or joint abnormality was seen.  

The veteran has also submitted a letter from Lakeside Foot 
Care indicating that medical records of his treatment with 
Dr. Gabriel are no longer available.  However, it is noted 
that the veteran had been seen by Dr. Gabriel at another 
office in October 1999 and treated for a right foot fracture.  
The office provided three x-rays and gave the veteran an una 
boot and a post-op shoe.  

This medical evidence of the veteran's treatment for his 
right ankle is neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim.  The evidence also relates to an unestablished 
fact necessary to substantiate the claim, specifically, 
presence of a current disability that is related to his in-
service ankle injury.  In this regard, evidence is weighed 
and credibility assessed after a claim is reopened.  See 
Justus v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, a right 
ankle injury in service, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the Board will now review the claim in light of 
all the evidence, new and old.  38 C.F.R. § 3.156.

Service medical records show that the veteran was treated for 
a right ankle injury in November 1955.  X-rays revealed a 
calcaneal spur (old bone tissue) but no fracture.  At the 
November 1956 separation exam, the veteran's lower 
extremities and feet were noted to be normal.  

As discussed above, new evidence of the veteran's August 2005 
VA treatment for right ankle pain has been associated with 
the claims file.  This evidence includes x-rays of the right 
foot, which reveal a small oval well-corticated bony density 
projecting laterally to the base of the proximal phalanx of 
the great toe.  Although the radiologist indicated that this 
finding might be related to prior trauma, this opinion was 
based on the veteran's self-reported history of fracturing 
his right ankle in service.  The Board notes that this self-
reported history is inaccurate because service medical 
records clearly show that the veteran's right ankle injury in 
service was not a fracture, but a calcaneal spur.  Therefore, 
the Board finds the radiologist's suggestion of a possible 
relationship between the veteran's current right ankle 
condition and a prior in-service ankle fracture to be 
unreliable.  

Taking into account all of the relevant evidence of record, 
service connection for residuals of a right ankle injury is 
not warranted.  Although service medical records show the 
veteran did suffer a right ankle injury in service, the Board 
finds that the injury was an acute and transitory condition 
that resolved prior to discharge.  The earliest evidence of 
post-service treatment is in October 1999 for a fracture of 
the right foot and there is no indication that this fracture 
was related to the veteran's right ankle injury in service.  
In other words, there is no evidence of treatment for over 
four decades following service separation.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical evidence of record showing the veteran's current 
ankle condition is attributable to service.  In light of the 
foregoing, the claim for service connection for residuals of 
a right ankle injury must fail.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hearing Loss

The July 1994 rating decision denied the veteran's claim for 
service connection for a bilateral hearing loss disability 
because the evidence did not show audiometric findings that 
met the criteria for service connection for defective 
hearing.  In order for the claim to be reopened, the veteran 
must have submitted evidence indicating that he has a hearing 
loss disability that meets the VA criteria for impaired 
hearing.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

As noted above, the evidence of record at the time of the 
July 1994 rating decision consisted of service medical 
records.  Since then, the veteran has submitted a personal 
statement and private medical records to support his hearing 
loss claim.  Specifically, the additional medical evidence 
comprises a September 2001 audiological evaluation report 
from Dr. C. McKee showing that the veteran has high frequency 
sensorineural hearing loss.

In addition, the veteran was provided a VA examination in 
November 2005 to assess the current nature and etiology of 
his hearing loss disability.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
50
LEFT
10
10
15
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
An analysis of these audiometric results yields the finding 
that he meets the regulatory criteria for a bilateral hearing 
loss disability.  

This medical evidence of the veteran's hearing loss, is 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim.  Moreover, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, the presence of a 
chronic disability.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 3 Vet. App. 141, 
144 (1992).  (A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.)  In this regard, evidence is weighed 
and credibility assessed after a claim is reopened.  See 
Justus, supra.  The Board finds that the new evidence raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and the Board will proceed to review 
the claim in light of all the evidence, new and old.  38 
C.F.R. § 3.156.

At the November 2005 VA examination, the veteran reported 
that he had been a gunner in service and that he had also 
been involved in demolition with destruction of ordinance 
over a three-month time period.  The veteran denied having 
any significant noise exposure following service, with the 
exception of occasional recreational shooting and hunting.  
He also denied having used ear protection during service and 
after service.  

Service medical records are negative for any complaints, 
diagnosis or treatment of hearing loss or other ear trouble.  
The veteran's DD-214 form indicates that his military 
occupational specialty was a gun crewman and that he had no 
foreign service.  There is no evidence that he engaged in 
combat.  His November 1956 separation examination report 
shows his ears to be normal at discharge.  Results of a 
whisper hearing test performed at this examination were 15/15 
bilaterally.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran incurred a disease or injury in service.  See 
Hickson, supra.  

There is no evidence of a hearing loss disability within one 
year of service discharge.  As previously discussed, however, 
new evidence associated with the record establishes that the 
veteran has a hearing loss disability based on VA criteria.  
The question that follows is whether the evidence shows that 
the veteran's hearing loss is related to service.

A VA medical opinion was provided in May 2006, based on the 
findings of the November 2005 VA examination.  Following a 
review of the claims file, including service medical records 
and sick call records, the examiner noted that the veteran's 
current audiometric thresholds were compatible with 
presbycusis.  Accordingly, the examiner gave the opinion that 
there was only a remote possibility that hearing loss was 
incurred during active service and that it was less likely 
than not that the current hearing loss was related to 
military service.  

Nevertheless, the veteran contends that Dr. McKee told him 
that his hearing loss was due to the excessive loud noise of 
gunfire in service.  See Statement in Support of Claim, 
September 2005.  The Board notes, however, that a lay 
person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In this case, the September 2001 audiological 
evaluation report from Dr. McKee mentions nothing about the 
veteran's military service.  Likewise, none of the other 
medical evidence of record contains a positive nexus opinion 
regarding the veteran's current hearing loss disability.  
Furthermore, the earliest evidence of a hearing loss 
disability is decades after the veteran separated from 
service.  See Maxson, supra.  In light of the foregoing, 
service connection for hearing loss is not warranted.

Given that the only nexus opinion of record essentially rules 
out a relationship between the veteran's current hearing loss 
and service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends he has tinnitus as a result of in-
service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

As discussed above, there is no evidence of record showing 
that the veteran complained of ear problems in service.  
Likewise, there were no complaints of any problems related to 
tinnitus during service.  The Board, therefore, finds that 
the preponderance of the evidence fails to establish that the 
veteran incurred an in-service injury or disease related to 
tinnitus.  See Hickson, supra.  

With respect to a current diagnosis, the only evidence of 
record showing that the veteran has tinnitus is the November 
2005 VA examination report.  At the VA examination, the 
veteran reported a long history of bilateral recurrent 
tinnitus that is most prevalent at night but sometimes occurs 
during the daytime.  He also reported that his tinnitus is in 
place at least fifty percent of the time and is sometimes 
loud and annoying.  

Also of record is the September 2001 private audiological 
report from Dr. McKee.  Although this report reflects a 
diagnosis of hearing loss, it is silent concerning tinnitus.  
The fact that there is no mention of tinnitus tends to 
suggest that the veteran did not have tinnitus at the time.  
In this regard, the Board finds the veteran's self-reported 
longstanding history of bilateral tinnitus to be inconsistent 
with the September 2001 private audiological report.  

The only nexus opinion of record is the May 2006 VA medical 
opinion, which was based on a review of the claims file to 
include his service medical records and the findings of the 
November 2005 VA examination.  In this VA opinion, the 
examiner opined that it was less likely than not that 
tinnitus was related to military service.  

The Board notes that there is no evidence of record to show 
that the veteran had any complaints, diagnosis or treatment 
of tinnitus prior to the filing of the present service 
connection claim in 2005, many decades following service 
separation.  See Maxson, supra.  The veteran filed earlier 
claims for service connection for a right ankle disability 
and hearing loss in 1994 but mentioned nothing at the time 
about tinnitus.  Furthermore, the record contains no evidence 
to indicate that the veteran has been treated for tinnitus at 
any point in time.  Taking into account all of the relevant 
evidence of record, service connection for tinnitus is not 
warranted.

Given that there is no evidence of in-service noise exposure, 
no evidence of tinnitus in service, and no evidence of 
tinnitus for many decades after service separation, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim for service 
connection for residuals of a right ankle injury has been 
received; to that extent only, the appeal is granted.

Entitlement to service connection for residuals of a right 
ankle injury is denied.

New and material evidence to reopen the claim for service 
connection for a bilateral hearing loss disability has been 
received; to that extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


